UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC Form 10-Q QUARTERLYREPORTUNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter EndedFebruary 29, Commission File Number: 000-52863 OL FUNDING, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-8765886 (State of incorporation) (IRS Employer ID No.) 468 N. Camden Drive, Suite #271I, Beverly Hills, CA90210 (Address of principal executive office) (310) 601-3007 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definition of “large accelerated filer,” and “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x The number of shares outstanding of registrant’s common stock, par value $0.001 per share, as of February 29, 2008, was 23,326,000. Table of Contents OL Funding, Inc. and Subsidiaries Index Page PART I FINANCIAL INFORMATION (Unaudited) Item 1: Condensed Consolidated Balance Sheets as of February 29, 2008 and August 31, 2007 3 Condensed Consolidated Statements of Operations for the three months ended February 29, 2008 and February 28, 2007 4 Condensed Consolidated Statements of Operations for the six months ended February 29, 2008 and from inception (September 25, 2006) to February 28, 2007 5 Condensed Consolidated Statements of Cash Flows for the six months ended February 29, 2008 and from inception (September 25, 2006) to February 28, 2007 6 Notes to Condensed Consolidated Financial Statements 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3: Quantitative and Qualitative Disclosures About Market Risk 13 Item 4: Controls and Procedures 13 PART II OTHER INFORMATION 14 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 6: Exhibits 14 Table of Contents PART I—FINANCIAL INFORMATION OL FUNDING, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets February 29, 2008 and August 31, 2007 February 29, 2008 August 31, (Unaudited) 2007 Assets Current assets: Cash and cash equivalents $ 21,729 $ 10,581 Accounts receivable, less reserve of $31,139 at February 29, 2008 - - Prepaid expenses 56,467 31,596 Total current assets 78,196 42,177 Property and equipment, net 9,686 6,445 Total assets $ 87,882 $ 48,622 Liabilities and Stockholders' Equity (Deficit) Current liabilities: Convertible notes payable $ 15,000 $ 15,000 Accrued expenses 6,104 403 Due related parties 50,644 65,545 Total liabilities 71,748 80,948 Commitments and contingencies Stockholders' equity (deficit): Preferred stock: $0.001 par value; authorized 10,000,000 shares; no shares issued and outstanding - - Common stock: $0.001 par value; authorized 250,000,000 shares; 23,326,000 and 21,326,000 shares issued and outstanding at February 29, 2008 and August 31, 2007, respectively 23,326 21,326 Additional paid-in capital 467,997 171,600 Accumulated deficit (475,189 ) (225,252 ) Total stockholders' equity (deficit) 16,134 (32,326 ) Total liabilities and stockholders' equity (deficit) $ 87,882 $ 48,622 See accompanying notes to condensed consolidated financial statements. 3 Table of Contents OL FUNDING, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations Three Months Ended February 29, 2008 and February 28, 2007 (Unaudited) 2008 2007 Revenue $ - $ - Selling, general and administrative expense 67,196 58,820 Interest expense 2,998 - 70,194 58,820 Net loss before income taxes (70,194 ) (58,820 ) Provision for income taxes - - Net loss $ (70,194 ) $ (58,820 ) Net loss per share, basic and diluted $ (0.00 ) $ (0.00 ) Weighted average shares outstanding, basic and diluted 23,578,747 16,609,890 See accompanying notes to condensed consolidated financial statements. 4 Table of Contents OL FUNDING, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations Six Months Ended February 29, 2008 and from inception (September 25, 2006) to February 28, 2007 (Unaudited) 2008 2007 Revenue $ 31,139 $ - Selling, general and administrative expense 270,942 85,320 Interest expense 10,134 - 281,076 85,320 Net loss before income taxes (249,937 ) (85,320 ) Provision for income taxes - - Net loss $ (249,937 ) $ (85,320 ) Net loss per share, basic and diluted $ (0.01 ) $ (0.01 ) Weighted average shares outstanding, basic and diluted 23,186,220 12,570,064 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents OL FUNDING, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows Six Months Ended February 29, 2008 and from inception (September 25, 2006) to February 28, 2007 (Unaudited) 2008 2007 Cash flows from operating activities Net loss $ (249,937 ) $ (85,320 ) Adjustment to reconcile net loss to net cash used in operating activities: Depreciation and amortization 1,128 - Bad debt expense 31,139 Common shares issued to consultants for services - 16,500 Amortization of cost of common stock issued for services 16,833 - Change in other assets and liabilities: Accounts receivable (31,139 ) - Prepaid expenses and other assets 29,296 - Accrued expenses 8,138 - Due related parties (14,901 ) 51,740 Net cash used in operating activities (209,443 ) (17,080 ) Cash flows from investing activities Acquisition of furniture and office equipment (4,369 ) (753 ) Net cash used in investing activities (4,369 ) (753 ) Cash flows from financing activities Sale of common stock 99,960 - Loan proceeds - related party 125,000 - Net cash provided by financing activities 224,960 - Net increase (decrease) in cash and cash equivalents 11,148 (17,833 ) Cash and cash equivalents, beginning of period 10,581 - Cash and cash equivalents, end of period $ 21,729 $ (17,833 ) Supplemental cash flow information Cash paid for interest and income taxes: Interest $ - $ - Income taxes - - Non-cash investing and financing activities: Common stock issued for non-cash compensation to officer $ 50,000 $ - Shareholder loans and accured interest converted to common stock 127,437 - Common stock issued for consulting services 25,000 See accompanying notes to condensed consolidated financial statements. 6 Table of Contents OL FUNDING, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) The following notes to the condensed consolidated financial statements and management’s discussion and analysis or plan of operation contain “forward-looking” statements within the meaning of Section 27A of the Securities
